
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1273
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Mr. Smith of Texas
			 (for himself, Mr. Forbes,
			 Mr. Bartlett,
			 Mr. Harper,
			 Mr. Burton of Indiana,
			 Mr. Franks of Arizona,
			 Mr. Davis of Kentucky,
			 Mr. Aderholt,
			 Mr. Wamp, Mr. Ehlers, Mr.
			 Bachus, Mr. Jordan of
			 Ohio, Mr. Alexander,
			 Mr. Kline of Minnesota,
			 Mr. Westmoreland,
			 Mr. Miller of Florida,
			 Mr. Pence,
			 Mr. Lamborn,
			 Mr. Boozman,
			 Mr. Issa, Mr. Chaffetz, Mr.
			 Daniel E. Lungren of California, and Mr. LaTourette) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of Congress with
		  respect to the National Day of Prayer.
	
	
		Whereas in our Declaration of Independence, the Founders
			 based their right to dissolve the Political Bands which have connected
			 them with another on the Laws of Nature and of Nature’s
			 God. They then declared, We hold these Truths to be
			 self-evident, that all Men are created equal, that they are endowed by their
			 Creator with certain unalienable Rights, that among these are Life, Liberty,
			 and the Pursuit of Happiness. They ended, We, therefore, the
			 Representatives of the United States of America, … appealing to the Supreme
			 Judge of the World … do, … with a firm Reliance on the Protection of divine
			 Providence, … pledge to each other our Lives, our Fortunes, and our sacred
			 Honor. The Declaration of Independence (1776);
		Whereas Article VII in the U.S. Constitution refers to
			 the Year of Our Lord, 1787. U.S. Const. art. VII;
		Whereas the First Congress not only acknowledged a proper
			 role for religion in public life, but it did so at the very time it drafted the
			 Establishment Clause. Just three days before Congress sent the text of the
			 First Amendment to the States for ratification, it authorized the appointment
			 of legislative chaplains. Marsh v. Chambers, 463 U.S. 783, 788 (1983);
		Whereas both Houses of Congress open their daily sessions
			 with prayer and, in recent years, recitation of the Pledge. See Senate Rule
			 IV.1, Standing Rules of the Senate, S. Doc. No. 107–1, at 4 (2002); House Rule
			 XIV.1, Constitution, Jefferson’s Manual, and Rules of the House of
			 Representatives, H.R. Doc. No. 106–320, at 620 (2001);
		Whereas, on September 25, 1789, the First Congress
			 unanimously approved a resolution calling on President George Washington to
			 proclaim a National Day of Thanksgiving for the people of the United States by
			 declaring, a day of public thanksgiving and prayer, to be observed by
			 acknowledging, with grateful hearts, the many favors of Almighty God,
			 especially by affording them an opportunity peaceably to establish a
			 constitution of government for their safety and happiness See Wallace
			 v. Jaffree, 472 U.S. 38, 101 (1985) (Rehnquist, J., dissenting);
		Whereas in Washington’s Proclamation of a Day of National
			 Thanksgiving, he wrote that it is the duty of all Nations to acknowledge
			 the providence of Almighty God, to obey his will, to be grateful for his
			 benefits, and humbly to implore his protection and favor … 30 The
			 Writings of George Washington from the Original Manuscript Sources 1745–1799,
			 at 427 (John C. Fitzpatrick ed., Gov’t Printing Office 1939);
		Whereas John Adams declared in 1799, As no truth is
			 more clearly taught in the Volume of Inspiration, nor any more fully
			 demonstrated by the experience of all ages, than that a deep sense and due
			 acknowledgment of the governing providence of a Supreme Being and of the
			 Accountableness of men to Him as the searcher of heart and righteous
			 distributor of rewards and punishments are conducive equally to the happiness
			 and rectitude of individuals and to the well-being of communities … I do hereby
			 recommend … to be observed throughout the United States as a day of solemn
			 humiliation, fasting, and prayer … 9 The Works of John Adams 172
			 (Charles F. Adams ed., 1850–56) (reprint by Books for Librarians Press,
			 1969);
		Whereas President James Madison, on July 9, 1812,
			 proclaimed that the third Thursday in August be set apart for the devout
			 purposes of rendering the Sovereign of the Universe and the Benefactor of
			 Mankind the public homage due to His holy attributes … 2 James D.
			 Richardson, A Compilation of the Messages and Papers of the Presidents 498
			 (Bureau of National Literature, Inc.);
		Whereas President James Madison, on March 4, 1815,
			 declared a day of thanksgiving and of devout acknowledgments to Almighty
			 God for His great goodness manifested in restoring to them the blessing of
			 peace. No people ought to feel greater obligations to celebrate the goodness of
			 the Great Disposer of Events and of the Destiny of Nations than the people of
			 the United States. 2 James D. Richardson, A Compilation of the Messages
			 and Papers of the Presidents 546 (Bureau of National Literature, Inc.);
		Whereas a National Day of Prayer is
			 provided for under section 119 of title 36, United States Code;
		Whereas in 1952, evangelist Billy Graham led a six week
			 religious campaign in Washington, DC, holding events in the National Guard
			 Armory and on the Capitol steps;
		Whereas that campaign culminated in a speech in which
			 Graham called for a National Day of Prayer;
		Whereas, on April 17, 1952, Congress passed Public Law
			 82–324, providing that: The President shall set aside and proclaim a
			 suitable day each year, other than a Sunday, as a National Day of Prayer, on
			 which the people of the United States may turn to God in prayer and meditation
			 at churches, in groups, and as individuals;
		Whereas, on April 17, 1952, President Harry S. Truman
			 signed that legislation into law;
		Whereas, on May 5, 1988, Congress approved Public Law
			 100–307, setting aside the first Thursday in May as the date on which
			 the National Day of Prayer is celebrated;
		Whereas, on May 9, 1988, President Ronald Reagan signed
			 the bill into law;
		Whereas the current version of the statute provides:
			 The President shall issue each year a proclamation designating the first
			 Thursday in May as a National Day of Prayer on which the people of the United
			 States may turn to God in prayer and meditation at churches, in groups, and as
			 individuals.; and
		Whereas all Presidents since 1952 have issued
			 proclamations designating the National Day of Prayer each year: Now, therefore,
			 be it
		
	
		That it is the sense of the House of
			 Representatives that the National Day of Prayer is constitutional and a needed
			 tribute to the value of prayer and a fitting acknowledgment of our Nation’s
			 religious history.
		
